Exhibit 10.5

 

LEAF GROUP LTD.
amended & restated 2010 Incentive AWARD Plan

STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT

Leaf Group Ltd., a Delaware corporation (the “Company”), pursuant to its Amended
& Restated 2010 Incentive Award Plan, as further amended from time to time (the
“Plan”), hereby grants to the individual listed below (the “Optionee”)  an
option to purchase the number of shares of the common stock of the Company
(“Common Stock”) set forth below (the “Option”).  This Option is subject to all
of the terms and conditions set forth herein and in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”)  and the Plan, which
are incorporated herein by reference.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Stock Option Agreement.    

 

 

Optionee:

_______________

Grant Date:

_______________

Initial Vest Date:

_______________

Exercise Price per Share:

$______ per Share

Total Number of Shares Subject to the Option:

_________ Shares 

Expiration Date:

_______________

 

Type of Option:  Incentive Stock Option      Non-Qualified Stock Option

 

Vesting Schedule:          ____________________

To the extent that the vesting schedule would result in the vesting of any
fractional stock option, such fractional stock option shall remain unvested
unless and until the occurrence of a subsequent vesting date on which the sum of
all such fractional stock options that would otherwise have vested on or prior
to such subsequent vesting date equals a whole stock option, at which time the
whole stock option shall vest (subject to the grantee’s continued service
through such date).

Termination:The Option shall terminate on the Expiration Date set forth above
or, if earlier, in accordance with the terms of the Stock Option Agreement.

By his or her electronic signature, the Optionee agrees to be bound by the terms
and conditions of the Plan, the Stock Option Agreement and this Grant Notice. 
The Optionee has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to accepting this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  The Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Option.

 

 

 

 

 

LEAF GROUP LTD.

 

OPTIONEE

 



--------------------------------------------------------------------------------

 



By:

   

 

By:



Print Name:

   

 

Print Name:

   

Title:

   

 

 

 

 

 



A-2

 

 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”)  to which this
Stock Option Agreement (this “Agreement”) is attached, Leaf Group Ltd., a
Delaware corporation (the “Company”), has granted to the Optionee an option
under the Company’s Amended & Restated 2010 Incentive Award Plan, as amended
from time to time (the “Plan”)  to purchase the number of shares of Common Stock
indicated in the Grant Notice.

ARTICLE I.
GENERAL

1.1 Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.  In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.
GRANT OF OPTION

2.1 Grant of Option.  In consideration of the Optionee’s past and/or continued
employment with or service to the Company or a  Subsidiary and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the Optionee
the Option to purchase any part or all of the aggregate number of shares of
Common Stock set forth in the Grant Notice, upon the terms and conditions set
forth in the Plan and this Agreement.  Unless designated as a Non-Qualified
Stock Option in the Grant Notice, the Option shall be an Incentive Stock Option
to the maximum extent permitted by law.

2.2 Exercise Price.  The exercise price of the shares of Common Stock subject to
the Option shall be as set forth in the Grant Notice, without commission or
other charge; provided,  however, that the price per share of the shares of
Common Stock subject to the Option shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the Grant Date.  Notwithstanding the
foregoing, if this Option is designated as an Incentive Stock Option and the
Optionee is a Greater Than 10% Stockholder as of the Grant Date, the price per
share of the shares of Common Stock subject to the Option shall not be less than
110% of the Fair Market Value of a share of Common Stock on the Grant Date.

2.3 Consideration to the Company.  In consideration of the grant of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Subsidiary.  Nothing in the Plan or this Agreement shall
confer upon the Optionee any right to continue in the employ or service of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of the Optionee at any time for
any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and the Optionee.



A-1

 

 

--------------------------------------------------------------------------------

 



ARTICLE III.

PERIOD OF EXERCISABILITY



3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.9 and 5.13 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Vesting Schedule in the Grant Notice set forth above, including any applicable
vesting acceleration provisions contained or referenced to therein.

(b) No portion of the Option which has not become vested and exercisable at the
date of the Optionee’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and the Optionee.

3.2 Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The Expiration Date set forth in the Grant Notice;  

(b) If this Option is designated as an Incentive Stock Option and the Optionee
is a Greater Than 10% Stockholder as of the Grant Date, the expiration of five
(5) years from the Grant Date;

(c) (i) The date that is three (3) months from the date of the Optionee’s
Termination of Service by the Company without Cause or by the Optionee for any
reason (other than due to death or Disability);

(d) The expiration of one (1) year from the date of the Optionee’s Termination
of Service by reason of the Optionee’s death or Disability; or

(e) The start of business on the date of the Optionee’s Termination of Service
by the Company for Cause.

The Optionee acknowledges that an Incentive Stock Option exercised more than
three (3) months after the Optionee’s Termination of Employment, other than by
reason of death or Disability, will be taxed as a Non-Qualified Stock Option.

3.4 Special Tax Consequences.  The Optionee acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which Incentive Stock
Options, including the Option, are exercisable for the first time by the
Optionee in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code.  The Optionee
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in

A-2

 

 

--------------------------------------------------------------------------------

 



which they were granted, as determined under Section 422(d) of the Code and the
Treasury Regulations thereunder.  

ARTICLE IV.

EXERCISE OF OPTION



4.1 Person Eligible to Exercise.  Except as provided in Sections 5.2© and 5.2(d)
hereof, during the lifetime of the Optionee, only the Optionee may exercise the
Option or any portion thereof.  After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3 hereof, be exercised by the Optionee’s personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then-applicable laws of descent and distribution.

4.2 Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.  However, the Option shall not be exercisable with
respect to fractional shares.

4.3 Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3 hereof:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  ;  

(b) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares of Common Stock with respect
to which the Option, or portion thereof, is exercised, in a manner permitted by
Section 4.4 hereof;  

(c) Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the shares of Common Stock are listed,
quoted or traded or any other applicable law; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(a) Cash;

(b) Check;



A-3

 

 

--------------------------------------------------------------------------------

 



(c) Delivery of a written or electronic notice that the Optionee has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale;

(d) With the consent of the Administrator, surrender of other shares of Common
Stock which have been owned by the Optionee for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences
and having a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Common Stock with respect to which the Option or
portion thereof is being exercised;

(e) With the consent of the Administrator, surrendered shares of Common Stock
issuable upon the exercise of the Option having a Fair Market Value on the date
of exercise equal to the aggregate exercise price of the shares of Common Stock
with respect to which the Option or portion thereof is being exercised; or

(f) With the consent of the Administrator, such other form of legal
consideration as may be acceptable to the Administrator.

4.5 Restrictions on Exercise.  If the issuance of shares of Common Stock upon
such exercise or if the method of payment for such shares would constitute a
violation of any applicable federal or state securities or other law or
regulation, then the Option may not be exercised.  The Company may require the
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation before allowing the Option to be
exercised. 

4.6 Conditions to Issuance of Stock Certificates.  The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock, treasury
shares of Common Stock or issued shares of Common Stock which have then been
reacquired by the Company.  Such shares of Common Stock shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing shares of Common
Stock purchased upon the exercise of the Option or portion thereof prior to
fulfillment of the conditions set forth in Section 11.4 of the Plan.

4.7 Rights as Stockholder.  The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Common Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Common Stock shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 13.2 of the Plan. 

ARTICLE V.

OTHER PROVISIONS



5.1 Administration.  The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Optionee, the Company and all other interested
persons.  No member of the Administrator or the

A-4

 

 

--------------------------------------------------------------------------------

 



Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Option. 

5.2 Transferability of Option.    Except as otherwise set forth in the Plan:

(a) The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution or, subject to the
consent of the Administrator, pursuant to a DRO, unless and until the Option has
been exercised and the shares underlying the Option have been issued, and all
restrictions applicable to such shares have lapsed.  Without limiting the
generality of the foregoing (and without limiting any other restrictions on
transfer contained in this Agreement or the Plan), prior to exercise, the shares
of Common Stock underlying the Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of (each, a “Transfer”) in any manner,
including through any short position, any “put equivalent position” or any “call
equivalent position” (each within the meaning of the rules promulgated under the
Exchange Act), provided, that the restrictions contemplated by this sentence
shall not preclude the Optionee’s Transfer of the Option with the prior consent
of the Administrator (i) to the Company, (ii) to a Permitted Transferee through
a gift or domestic relations order, (iii) to the Optionee’s guardian or executor
upon the Optionee’s death or Disability or (iv) in connection with a Change in
Control if, after such transaction, the Option will no longer be outstanding and
the Company will no longer be relying on the exemption provided under Rule
12h-1(f) of the Exchange Act; further provided that any transferee under clause
(ii) or (iii) of this sentence shall not be permitted to make any further
Transfers of the Option and, prior to exercise, the shares of Common Stock
underlying the Option.

(b) The Option shall not be liable for the debts, contracts or engagements of
the Optionee or the Optionee’s successors in interest or subject to disposition
by transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) unless and until
the Option has been exercised, and any attempted disposition thereof shall be
null and void and of no effect, except to the extent that such disposition is
permitted by Section 5.2(a) hereof. 

(c) During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof), unless it has been disposed of pursuant to a
DRO; after the death of the Optionee, any exercisable portion of the Option may,
prior to the time when such portion becomes unexercisable under the Plan or this
Agreement, be exercised by the Optionee’s personal representative or by any
person empowered to do so under the deceased Optionee’s will or under the then
applicable laws of descent and distribution.

(d) Notwithstanding any other provision in this Agreement, the Optionee may, in
the manner determined by the Administrator, designate a beneficiary to exercise
the rights of the Optionee and to receive any distribution with respect to the
Option upon the Optionee’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and this Agreement, except to
the extent the Plan and this Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator.  If the
Optionee is married or a domestic partner in a domestic partnership qualified
under applicable law and resides in a community property state, a designation of
a person other than the Optionee’s spouse or domestic partner, as applicable, as
his or her beneficiary with respect to more than 50% of the Optionee’s interest
in the Option shall not be effective without the prior written consent of the
Optionee’s spouse or domestic partner.  If no beneficiary has been designated or
survives the Optionee, payment shall be made to the person entitled thereto
pursuant to the Optionee’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by the

A-5

 

 

--------------------------------------------------------------------------------

 



Optionee at any time provided the change or revocation is filed with the
Administrator prior to the Optionee’s death.

5.3 Tax Consultation.  Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s the grant, vesting and/or exercise of the
Option, and/or with the purchase or disposition of the shares of Common Stock
subject to the Option.  Optionee represents that Optionee has consulted with any
tax consultants Optionee deems advisable in connection with the purchase or
disposition of such shares and that Optionee is not relying on the Company for
any tax advice.

5.4 Adjustments.  The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

5.5 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s current headquarter address at any given time, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
most recent address on file with the Company’s People Operations department.  By
a notice given pursuant to this Section 5.5, either party may hereafter
designate a different address for notices to be given to that party.  Any notice
which is required to be given to the Optionee shall, if the Optionee is then
deceased, be given to the person entitled to exercise his or her Option pursuant
to Section 4.1 hereof by written notice under this Section 5.5.  Any notice
shall be deemed duly given when sent via email or when sent by certified mail
(return receipt requested) and deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.

5.6 Optionee’s Representations.  If the shares of Common Stock purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act or any applicable state laws on an effective registration
statement at the time this Option is exercised, the Optionee shall, if required
by the Company, concurrently with the exercise of all or any portion of this
Option, make such written representations as are deemed necessary or appropriate
by the Company and/or its counsel.

5.7 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

5.8 Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.9 Conformity to Securities Laws.  The Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.10 Amendments, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this

A-6

 

 

--------------------------------------------------------------------------------

 



Agreement shall adversely affect the Option in any material way without the
prior written consent of the Optionee.     

5.11 Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in this Article 5, this Agreement
shall be binding upon the Optionee and his or her heirs, executors,
administrators, successors and assigns.

5.12 Notification of Disposition.  If this Option is designated as an Incentive
Stock Option, the Optionee shall give prompt notice to the Company of any
disposition or other transfer of any shares of Common Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Common Stock or (b) within one year
after the transfer of such shares of Common Stock to the Optionee.  Such notice
shall specify the date of such disposition or other transfer and the amount
realized, in cash, other property, assumption of indebtedness or other
consideration, by the Optionee in such disposition or other transfer.

5.13 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, the Plan, the Option and this Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.14 Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue to serve as an employee or
other service provider of the Company or any of its Subsidiaries.

5.15 Entire Agreement.  The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Optionee with respect to the
subject matter hereof.

5.16 Section 409A.  Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with the requirements of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).   The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.

 

 

A-7

 

 

--------------------------------------------------------------------------------